Disclosure requirements for medium-sized companies and obligation to draw up consolidated accounts - Accounting requirements as regards medium-sized companies (debate)
The next item on the agenda is the joint debate on
Mrs Ieke van der Burg's report, on behalf of the Committee on Legal Affairs, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 78/660/EEC and 83/349/EEC as regards certain disclosure requirements for medium-sized companies and obligation to draw up consolidated accounts - C6-0173/2008 -, as well as
the Commission's statement on accounting requirements for medium-sized companies
rapporteur. - (NL) Mr President, I apologise for the delay. These are difficult times for small and medium-size enterprises. The crisis has not just hit banks and listed companies, but is affecting the entire economy, and is also resulting in job losses in the SMEs. We, in our European work, would do well, therefore, to give that sector a shot in the arm.
This is where a set of measures that were presented last summer under the header of Small Business Act come in; I am working hard on a number of proposals from that set, including the statute for a European PLC, more scope for micro-credit and fleshing out the option for a low VAT rate for service providers who serve private persons within the local market.
A very important point of concern for smaller enterprises is the administrative burden, most of which is brought to bear by national and decentralised governments. Where European legislation is playing a role in this, though, we have pro-actively started to clean up and lighten this load. In fact, this also applies to this dossier. The duties of information, and both directives to this effect, which are 25 and 30 years old and have been amended many times, are now being cleaned up and simplified in what is known as a fast-track procedure.
These measures are only a small step in the direction of lightening the burden, though. Much more needs to be done. In this respect, we have expressly aired our impatience in Parliament's Committee on Legal Affairs. In this light, we submitted, along with this legislative dossier, a resolution to urge the Committee to fast-track a much more thorough review of legislation for small and medium-size enterprises. As it happens, the Committee was already on the case. The intention is to reach greater harmonisation where the European rules for small and medium-size enterprises are concerned.
Earlier, when we discussed this topic and a report by Mr Radwan in the Committee on Economic and Legal Affairs, we specifically said that it is not the international accounting standards board, which was involved in drawing up International Financial Reporting Standards (IFRS) for small and medium-size enterprises, that should be the way forward, but that we should reach further harmonisation within Europe on the basis of existing legislation.
During that discussion, it was particularly Mr Lehne, who was shadow rapporteur for this report, who suggested that Member States should already be given the option of excluding micro-entities, the really small companies, from this European legislation at this stage. This is, to my mind, an emergency measure which, even though it has been put forward by the Stoiber group, will not lead to fundamental simplification in the long term, because, as a non-compulsory measure, it will lead to major discrepancies between the Member States.
The ultimate objective and option should, therefore, be to achieve far-reaching harmonisation to the extent that companies that do not qualify as micro-entities, benefit from a similar, very simple, system. With regard to this simple system, I myself should like to remind you of the possibilities offered by the 'XBRL' (eXtensible Business Reporting Language), which is a system enabling various bodies to input data very easily and allowing various bodies to make use of those data. It would, consequently, become much easier and simpler for companies to supply this type of data, and these data could also be used in a great many ways.
In short, we need to have a proper debate soon on the resistance that is prevalent in the world of accountancy towards exempting these micro-entities. The Committee should come up with proposals. We should then examine the best method for medium-size enterprises, but also for these tiny enterprises, so as to guarantee transparency and a good bookkeeping system, which will help them do certain things, without lumbering them with an enormous administrative burden.
Vice-President of the Commission. - (FR) Mr President, Mrs van den Burg, ladies and gentlemen, the European Parliament is today going to give its verdict on a proposal for simplification. This proposal is the first of three legislative proposals in the field of accounting. Its aim is to simplify the economic environment at Community level, particularly for small and medium-sized enterprises.
This first proposal is a good starting point. This is a good opportunity for the legislators, the interested parties and the Commission to exchange their points of view and to debate the elements to be included in the two other proposals to come.
As was announced in the European economic recovery plan a few weeks ago, the next proposal will be aimed at reducing the administrative burden weighing upon the smallest businesses, which are also the most common type of business in Europe.
During the first quarter of 2009, the Commission will submit a proposal that will enable the Member States to exempt these micro-enterprises from the obligation to draw up annual accounts. I should like to stress that the Commission's proposal will succeed in reducing the administrative burden only in so far as the Member States are willing to use this new option, since it is an option.
The external consultants have estimated that this measure could generate savings of up to EUR 5.8 billion per year. However, these savings will be made only if all the Member States implement this derogation option and do not introduce new and unnecessarily restrictive rules.
The second initiative that I announced at the end of September was the review and updating of the fourth and seventh accounting directives. The first technical preparations for this review have already begun. A public consultation on the direction it is to be given will be published during the first quarter of 2009.
Many of you will be happy to learn that the recommendations made by the high-level group chaired by Mr Stoiber will be taken into consideration as far as possible.
To come back to this proposal, which has recently been the subject of an accelerated procedure, we are very pleased to learn that the cooperation between the institutions has enabled this initiative to be dealt with as quickly as it has.
I invite you today to vote in favour of the conclusion of this procedure. Thank you for your attention.
Commissioner, our assessment was that the proposals linked to this legislative initiative are not ambitious enough. The Economic Committee would therefore urge the Commission and you personally to adopt a more active policy on this matter.
But I can see that what you told us is a really important step and we actually expect more active measures from the Commission, obviously with the full backing of the European Parliament, as this matter is an extremely serious one for small and medium-sized businesses, especially in the context of the current financial crisis.
As draftsman of the Committee on Economic and Monetary Affairs, I would like to say that we fully support the Commission's initiative to reduce the amount of red tape for medium-sized businesses. We share this desire and have supported the fast-track procedure. This proposal will be supported today. We believe that, from now on, the measures which you are prepared to adopt will also enjoy our full support.
Mr President, Mr Vice-President of the Commission, Commissioner, ladies and gentlemen, obviously, our group will vote in favour of the report presented by Mrs van den Burg, and I congratulate her on her work, which is, as we know, always very good.
Nonetheless, I should like to draw attention to the fact that small and medium-sized enterprises are not necessarily in favour of abolishing accounting requirements. We receive many letters in this regard telling us to be careful, that simplification is useful but that it ought not to backfire. Let me explain what I mean: accounting needs to be simplified, and that is the meaning of the resolution that states that the Commission has to propose to us, as soon as possible, and, more specifically, by the end of 2009, an accounting framework suitable for small and medium-sized enterprises. That does not mean a total exemption, however.
Why? Firstly, because accounting is an opportunity for directors to take stock, at least once a year, of their businesses' situation. Accounting is also a very useful element in business-to-business lending. It is also what banks ask for in order to grant loans. There are tax obligations. Therefore, let us not deceive the directors of small businesses by telling them that they will save a great deal of time and money if they no longer have any accounts to keep. That will lead to disaster.
What we need is an accounting framework to be implemented that is suitable for small businesses and the latter to be relieved of excessive or unnecessary obligations. However, I think the best simplification, Commissioner, would be once and for all to apply the rule that information is to be requested once in each Member State and that businesses are not to be asked periodically to redo the same statements, the same forms, in order to give the authorities information they already have.
It is in this way that we can help company directors; by making sure that they have accounting rules suitable for understanding their companies' situation and that they are relieved of totally pointless administrative tasks.
on behalf of the ALDE Group. - Mr President, I welcome the reduction of the financial reporting burden on SMEs. Smaller companies are not simply downsized versions of large corporations, so some reporting required of large companies is not relevant at all. Other parts create an excessive drain on resources, do not fit with the realities of the huge variety of smaller companies that we have in Europe and, in consequence, do not serve the public interest. Unnecessary reporting does a lot more harm than good, so I am glad to be rid of some. Let us keep up the good work.
However, the part of the final text of the report that my group and others disagree with is that on correlation tables. The Commission wanted correlation tables on transposition to be mandatory, even in this little directive, and that is our position. The Council will not agree because it says this is an unnecessary burden. My answer to that is that it should not be. We must find a way to make transposition of EU legislation accessible. There is an enormous democratic deficit. Member States are responsible, but Europe gets blamed.
There are some similarities here with the criticism that has been made against the Lisbon Treaty, because it is unreadable as a stand-alone document. However, there should be even more of an outcry from the public because, day after day, this is just what many Member State governments are doing to their citizens and businesses in their transpositions. Let us be clear. This is something that is not an EU malaise. It is a Member State government malaise and it must end.
on behalf of the IND/DEM Group. - (FR) Mr President, ladies and gentlemen, the Commission intends to reduce the administrative burden on businesses, which is, in essence, a good intention. However, wanting to scrimp and save all the time will not fundamentally change the situation: excessive standardisation, countless decision-making levels and systematic constraints continue to be created in parallel by the Commission and imposed on European businesses, no matter what their size.
Today, only three States do not recognise the need for information to be published on businesses - from their creation to their closure - and the Commission itself admits that part of the information is lost. This loss will affect those who need the information most, namely individuals and SMEs, surrounding micro-enterprises and people directly linked to such businesses.
This proposal transforms transferable information, that is, information that anyone can access fairly easily, into contestable information to which, in the long term, only professionals with a precise knowledge of their search objective will have access. We cannot really accept this proposal since, acting in the spirit of a responsible legislator, the intended recipients of the economic information must systematically be all interested citizens, consumers and investors, and this, without any specific action being taken.
At the same time, this proposal can and certainly will have damaging consequences for the regional press, which is already in difficulty, since its remit is to publish judicial and legal announcements, which can account for between 25-50% of its advertising revenue. These newspapers have a vital economic and social role to play. They must be protected, because protecting them means protecting their social role in the local community. We would do well, perhaps, to try to make savings and to focus our work on other matters. As far as we are concerned, today, this particular matter is not ready.
(PL) Mr President, the main aim of our enterprise policy is to create an appropriate environment for setting up and expanding new businesses. Improving the economic environment involves simplifying administrative and legal procedures and taking action regarding funding, taxes and both the social and the natural environment, as all of these have an impact on how businesses operate.
Uniform regulations would greatly benefit the entire international business community. First of all, supranational financial reporting standards would make it easier to assess and compare the financial situation of companies in different countries, and this would facilitate the decision-making process with regard to investments. Secondly, thanks to financial reporting based on universally acknowledged and approved accounting principles, companies would have wider access to capital.
Small and medium-sized companies often have to comply with the same legislation as large companies, even though their specific accounting needs are rarely examined. It is important to ensure that debates focus not only on simplification, but also on the impact of accounting standards on small and medium-sized enterprises, as opposed to large, listed companies. The debate on the subject of simplification generally focuses on costs. However, the debate on the implications of accounting requirements addresses the advantages of financial reporting and the needs of individual users.
There are a number of advantages to introducing simplified regulations for small and medium-sized enterprises. First of all, the implementation of universal standards certainly brings fewer benefits for small and medium-sized private enterprises than it does in the case of larger, public companies. This leads to a cost-benefit imbalance with regard to the implementation of standards. In order to establish an appropriate cost-benefit balance, costs must be reduced. Secondly, financial reporting does not play a significant role in meeting the information requirements of owners of small and medium-sized enterprises, as they have direct access to information. Thirdly, the users of the financial reports produced by SMEs have a more limited knowledge of financial reporting, and it should therefore be adapted to the user's abilities.
(PL) Mr President, the European Parliament has for many years raised the alarm concerning the problem of the unnecessary and disproportionately high administrative costs imposed on European enterprises. We therefore welcome the news that the Commission has finally addressed this matter and proposed, by means of a fast-track procedure, amendments to the 4th and 7th Company Law Directives concerning disclosure requirements for medium-sized enterprises and the obligation to produce consolidated financial reports.
I support the Commission's approach, which aims to simplify the operating conditions for European enterprises. However, my support is conditional on these changes not hampering transparency or resulting in account users having limited access to information. The proposal to remove the requirement of disclosing formation expenses also seems justified. Extending the exceptions which benefit small enterprises, and which already greatly benefit the majority of Member States, to include medium-sized companies, may contribute to reducing the financial reporting burden on medium-sized enterprises.
With regard to the proposed amendments to the 7th Company Law Directive, the obligation to draw up consolidated accounts has no real justification, because the consolidated accounts would, in this case, be almost identical to the non obligatory individual financial statements.
The European Commission should make further efforts to revise the 4th and 7th Company Law Directives so that it can present a European accountancy framework before the end of 2009. A uniform standard will reduce the administrative burden for SMEs and increase transparency for everyone involved.
- (FR) Mr President, I should like to begin by thanking our rapporteur, Mrs van den Burg, our coordinator, Mr Lehne, and our shadow rapporteur, Mr Gauzès, for their efforts to arrive at a position that I consider to be extremely effective and reasonable.
Indeed, we are well aware that we need to adapt our rules to the specific circumstances of small and medium-sized enterprises, and that is why we very strongly support the plan for small and medium-sized enterprises that has been proposed by the Commission and endorsed by the Council. Nevertheless, I would add that we must not do this, as it were, by regarding these small and medium-sized enterprises as sub-enterprises, by putting them in a kind of ghetto where there would be so many simplifications and so few rules that they would no longer provide the guarantees that enable them, in particular - and especially in the current crisis - to obtain the credit they need in order to operate and grow.
This is why I, like Mr Gauzès, very strongly support the resolution proposed by Mrs van den Burg and adopted by our committee, a resolution that is about asking the Commission to submit a proposal that would enable the Member States to exempt businesses that are characterised by their very small size - a balance sheet of less than EUR 500 000, a turnover of less than EUR 1 million and a staff complement of less than 10 people - and that have only local or regional operations in a single Member State, from having to comply with the directive.
This will therefore enable the Member States to adapt their legislation, as Germany has done, but at the same time to treat small and medium-sized enterprises like the others - that is very important. Small and medium-sized enterprises do not develop separately; Europe must take action to ensure that they are not at a disadvantage with regard to the others.
(PL) Mr President, small and medium-sized enterprises in the European Union employ around 60% of all workers. That is why their economic situation is exceptionally important. In times of economic crisis, it is particularly important to avoid complicating their legal obligations, in order to make it easier for them to operate. This is an opportunity for these companies and their workers.
The simplified legislation in the field of financial reporting, as laid down in the amending directive, is a step in the right direction. However, I agree with my colleague, who stressed the need to ensure that local journalists have access to information.
President-in-Office of the Council. - (FR) Mr President, ladies and gentlemen, firstly, I apologise for the delay. We were delayed leaving Paris. Although I have not heard all of the debates, I also wanted to thank you for the debate that is taking place today.
The Council takes note and will continue to take note of all of the comments and recommendations that you make and of the interest that you show in these matters, especially as regards the commitment you are making within the context of simplifying the burdens on businesses.
This is an issue that is extremely sensitive today, but we absolutely must - especially given the crisis conditions - simplify without deregulating in order to create an environment of far greater certainty in Europe, so as to ensure the development of small and medium-sized enterprises.
Vice-President of the Commission. - (FR) Mr President, I should like to welcome Mrs Dati and, like her, I should like to join with those who have thanked Parliament, Mrs van den Burg, Mr Lehne and Mr Gauzès for having carried through this work, which will enable us today to reach a conclusion on this first provision.
I have listened carefully to what was said about small businesses. The aim, in actual fact, is to adapt the rules for small businesses at the time of the planned review, but I should like to reiterate that the Member States will be able to choose either to use these rules or to create an alternative that is suited to local conditions.
I personally was very responsive to the argument that small businesses also should not be pushed, as it were, into a situation that would ultimately leave them somewhat sidelined from economic life, all on the pretext of simplification. That is what I wished to say; I believe that this debate will enlighten my colleague, Mr McCreevy, who is responsible for the internal market, and that this will enable us to work on this reduction of the administrative burden that places a strain on businesses, especially the smallest ones.
I am grateful to Parliament for its ongoing support, and we hope that this constructive cooperation will continue throughout next year.
rapporteur. - (NL) The message from this Parliament was, to my mind, loud and clear. The temporary solution of offering Member States the opportunity of excluding micro-enterprises from European legislation in the short term is a solution, but not a permanent one. I hope that this message struck home with the Commission too.
For those businesses too, and for small and medium-size enterprises in general, we would like to introduce uniform European legislation that enables them to operate within the internal market but that is simple legislation at the same time, as Mr Gauzès stated, in fact, with only one port of call and one set of rules, as is the case with eXtensible Business Reporting Language (XBRL), which means they will not be saddled with an enormous administrative burden as is currently the case. After all, even if you give Member States the option of exemption, this does not mean that the Member States can impose their own rules that are, moreover, different in every Member State. This does not solve anything in the medium term.
In the medium term, we are keen to make a proposal that provides for simple, harmonised legislation that can be used across the entire internal market and that does not entail an enormous burden for small and medium-size enterprises, particularly micro-enterprises: just a simple system to provide information about their annual accounts. This is Parliament's intention, and I hope that this message came across.
I have received one draft resolution submitted in accordance with Article 103(2) of the Regulation.
The debate is closed.
The vote will take place on Thursday 18 December 2008.